USDC IN/ND case 3:18-cv-00623-PPS-MGG document 72 filed 12/04/20 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOSEPH SAGENDORF, individually and
 on behalf of similarly situated persons,

               Plaintiff,

                      v.                            CASE NO. 3:18-CV-623-PPS-MGG

 QUALITY HUTS, LLC, et al.,

               Defendants.

                                          ORDER

       On December 1, 2020, this Court held a video hearing to discuss with the parties

their dispute over written discovery requests yet to be propounded upon individual

opt-in plaintiffs in this hybrid collective action under the Fair Labor Standards Act

(“FLSA”) and class action under the Indiana Minimum Wage Law. The parties filed

briefs outlining their positions, as ordered, on October 9, 2020. [DE 68, DE 69].

       This case raises claims related to the reimbursement of expenses to pizza

delivery drivers employed by Defendants, who have been joined in this collective

action. The parties disagree as to whether Defendants are entitled to individualized

discovery as to the expenses of each of the 351 opt-in collective action plaintiffs.

Defendants contend that they need such information from each plaintiff as evidence to

support their anticipated decertification motion. Specifically, Defendants argue that the

individualized discovery is necessary for the similarly-situated analysis central to that

type of motion. See Hundt v. DirectSat USA, LLC, 294 F.R.D. 101, 104 (N.D. Ill. 2013);
USDC IN/ND case 3:18-cv-00623-PPS-MGG document 72 filed 12/04/20 page 2 of 7


Biddings v. Lake County, No. 2:09-CV-38-PRC, 2009 WL 2175584, at *3 (N.D. Ind. July 15,

2009). At the decertification stage of FLSA collective actions, the key question is whether

a fact-specific inquiry is required for each plaintiff to prove the viability of his or her

claim. Camilotes v. Resurrection Health Care Corp., 286 F.R.D. 339, 346 (N.D. Ill. 2012) (“A

collective action is not appropriate when determining whether a plaintiff has a viable

claim requires a detailed, fact-specific inquiry.” (citing Alvarez v. City of Chicago, 605

F.3d 445, 449 (7th Cir. 2010)). Notably, plaintiffs need only be similarly situated, not

identically situated, to remain part of the class. Id. (citing Russell v. Ill. Bell Telephone Co.,

Inc., 721 F.Supp.2d 804, 812 (N.D. Ill. 2010) (citing cases)).

        Defendants assert the similarly-situated analysis establishes a proper purpose for

individualized discovery as requested. Additionally, Defendants note that the opt-in

plaintiff were told, before joining the case, that they might be expected to respond to

written and oral discovery. As such, Defendants propose a process whereby a 2-1/2

page questionnaire, which includes some yes/no interrogatories and a request for

production of assorted vehicle records 1, is first sent to all opt-in plaintiffs 2. Under

Defendants’ plan, a grace period is afforded to all plaintiffs who do not respond by a

designated deadline. If, however, an individual plaintiff does not respond after the

grace period, Defendants’ plan would have that plaintiff dismissed from the case.




1 As reported as the hearing, Defendants seek production of multiple categories of vehicle records,
including but not limited to each plaintiff’s gas receipts, maintenance and repair receipts, purchase or
lease documentation, records of insurance payments and car registration costs, and out-of-pocket vehicle
expenses while working as a pizza delivery driver.
2 The parties represent slightly different numbers of opt-in plaintiffs but any such distinction is of no

bearing on the instant dispute.

                                                    2
USDC IN/ND case 3:18-cv-00623-PPS-MGG document 72 filed 12/04/20 page 3 of 7


        Plaintiff, on the other hand, argues that representative discovery is more

appropriate in this case. Plaintiff’s argument suggests that Defendants’ intended

purpose for individualized discovery is improper and that generally speaking,

individualized discovery is disproportional to the needs of this case. See Fed. R. Civ. P.

26(b). Accordingly, Plaintiff proposes a plan whereby a simple questionnaire, without

the requests for production, would be sent to all opt-in plaintiffs. Plaintiff would

promise to produce all responses to Defendants while guaranteeing a minimum

response rate of 15% of the opt-in plaintiffs. 3 Further, Plaintiff suggests that the

guaranteed minimum response rate would be a starting point from which Defendants

could later seek additional discovery upon a showing of good cause. Under Plaintiff’s

plan, opt-in plaintiffs that do not respond to the questionnaire would not be dismissed

automatically from the case, but could be subject to sanctions as appropriate under the

applicable rules of civil procedure.

        In support, Plaintiff focuses on the propriety of using expense estimates to prove

FLSA claims with little, if any, attention to the similarly-situated analysis at the

decertification stage. Plaintiff cites considerable authority showing that extensive

individualized discovery into the plaintiffs’ actual expenses has been rejected as

unnecessary to prove FLSA claims by other courts in other “pizza cases.” [See DE 69 at

2–3 n.1, 7–15 (collecting cases from multiple district courts)]. Plaintiff also cites cases




3Based on past experience in similar cases, Plaintiff’s counsel represents that the response rate will likely
be higher that 15%.

                                                      3
USDC IN/ND case 3:18-cv-00623-PPS-MGG document 72 filed 12/04/20 page 4 of 7


from multiple district courts that have implemented the representative discovery

approach in other minimum wage/vehicle reimbursement cases. [DE 69 at 18–21].

          The key question here, however, is whether Defendants’ requested discovery

into each plaintiff’s expenses is relevant to the similarly-situated analysis that would

arise in any decertification motion and whether the individualized approach favored by

Defendants would be proportional to the needs of this case. Fed. R. Civ. P. 26(b).

Plaintiff does not object on relevance grounds. Plaintiff tacitly accepts Defendants’ claim

that the similarly-situated analysis “will depend, in part, upon whether a fact-intensive

inquiry is needed to evaluate the reasonableness of Defendants’ approximation of the

Plaintiffs’ out-of-pocket expenses.” [DE 68 at 18]. Plaintiff objects, however, to

individualized discovery into those expenses as disproportional to the needs of this

case. The Court agrees.

          First, Defendants already possess considerable data about the plaintiffs’ out-of-

pocket expenses. As Defendants explain, they engage a third-party vendor—Motus,

LLC (“Motus”)—to approximate delivery drivers’ out-of-pocket expenses. [DE 68 at 5].

Defendant indicate that the Motus software is “highly sophisticated” and considers

“voluminous data” and a variety of factors in making its calculations. [DE 68 at 5].

Many of the distinctions Defendants appear to be attempting to clarify through the

individualized discovery are among the categories of information evaluated by the

Motus software. 4


4   Defendants state that the Motus software considers
          (1) the make and model of a delivery driver’s vehicle; (2) the condition of a delivery
          driver’s vehicle; (3) the driving conditions within the region of the country in which the

                                                       4
USDC IN/ND case 3:18-cv-00623-PPS-MGG document 72 filed 12/04/20 page 5 of 7


        Second, individualized discovery in this case would undermine the purpose and

usefulness of the collective action—to facilitate efficient resolution of common claims by

a large number of plaintiffs with limited damages. See Drollinger v. Network Global

Logistics, LLC, Civil Action No. 16-cv-00304-MSK-MJW, 2018 WL 1224889, at *2 (D. Colo.

Mar. 9, 2018); see also Perrin v. Papa John’s Int’l, Inc., No. 4:09-CV-01335-AGF, 2014 WL

4749547, at *4 (E.D. Mo. Sept. 24, 2014). As the parties agree, plaintiffs typically worked

as delivery drivers for Defendants for short periods of time—months not years—such

that most only have low-value claims, often less than $500.

        Third, Defendants’ plan imposes sanctions in the form of dismissal from the class

for opt-in plaintiffs who do not respond to the discovery questionnaire. Other courts

have found discovery directed to FLSA opt-in plaintiffs improper when its purpose is to

deprive opt-in plaintiffs of their class status. Perrin, 2014 WL 4749547, at *4; Fast v.

Applebee’s Int’l, Inc., 06-4146-CV-C-NKL, 2008 WL 5432288, at *2 (W.D. Mo. Dec. 31,

2008). While Defendants do not assert dismissal of plaintiffs as a purpose of their

discovery here, dismissal of plaintiffs would be the result. Moreover, discovery

sanctions under Fed. R. Civ. P. 37 can include dismissal of parties, but “only in extreme

situations, when there is a clear record of delay or contumacious conduct, or when other

less drastic sanctions have proved unavailable.” Wilson v. Lake Cnty. Sheriff’s Dep’t, 2020

WL 4938650, at *1 (N.D. Ind. July 27, 2020) (quoting Rice v. City of Chicago, 333 F.3d 780,


        delivery driver performs services; (4) fluctuating gasoline prices specific to a delivery
        driver’s geographic area; (5) maintenance and tire costs, such as regular oil changes and
        tire rotations; (6) depreciation costs; (7) insurance costs; and (8) costs related to vehicle
        registration, title, inspection, and property taxes.
[DE 68 at 5].

                                                       5
USDC IN/ND case 3:18-cv-00623-PPS-MGG document 72 filed 12/04/20 page 6 of 7


785–86 (7th Cir. 2003)); see also, e.g., Tyagi v. Smith, 790 F. App’x 42 (7th Cir. 2019). The

grace period in Defendants’ plan is insufficient to establish misconduct sufficient to

justify the extreme sanction of dismissal.

       Fourth, Defendants proposed requests for production accompanying their

questionnaire is an unreasonably onerous on the opt-in plaintiffs. FLSA collective action

discovery of opt-in plaintiffs should also be “simple enough that it does not require the

assistance of counsel to answer.” Perrin, 2014 WL 4749547, at *4 (quoting Fast, 2008 WL

5432288, at *2). Even if counsel cannot assist the opt-in plaintiffs in gathering the

assorted receipts and vehicle records requested here by Defendants, the task of

gathering that data is not a simple one. Moreover, the more extensive the discovery

requests, the fewer responses will be generated. Thus, Defendants’ requests for

production are unduly demanding upon the plaintiffs and are actually

counterproductive.

       Based on these factors, a phased approach to Defendants’ discovery related to

the similarly-situated analysis is appropriate in this case. The parties are ORDERED to

prepare interrogatories to be served upon all the plaintiffs. Plaintiff’s counsel shall

provide all responses received to Defendants, but ensure that a minimum of 20% of the

plaintiffs respond. If Defendants cannot extrapolate the information needed to support

their decertification motion from these responses, they may pursue further discovery to

the extent of agreement among counsel. If counsel cannot agree, the Court will entertain

a motion to pursue a second round of discovery upon a showing of good cause.



                                               6
USDC IN/ND case 3:18-cv-00623-PPS-MGG document 72 filed 12/04/20 page 7 of 7


      SO ORDERED this 4th day of December 2020.


                                          s/Michael G. Gotsch, Sr.
                                          Michael G. Gotsch, Sr.
                                          United States Magistrate Judge




                                      7
